Citation Nr: 0624939	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1556.41.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable determination by the Committee 
on Waivers (Committee) at the Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA) 
located in Philadelphia, Pennsylvania.  The case was last 
before the Board in January 2005 when it was remanded for 
further action.  It appears that the veteran has moved to 
Florida, although his claims file remains under the 
jurisdiction of the Philadelphia RO&IC at this time.  

In an October 2001 Remand, the Board directed the RO&IC to 
adjudicate the issue of whether the overpayment at issue had 
been properly created and assessed against the veteran.  By 
letter dated in December 2001, the RO&IC informed the veteran 
that it had determined that the overpayment to him of Chapter 
31 benefits was not solely the result of administrative error 
by VA and that the debt was properly assessed against him.  
As the veteran was misinformed as to the time limit for 
initiating an appeal to the Board concerning the proper 
creation of his indebtedness, the Board recognized a July 
2003 statement from his representative as a timely notice of 
disagreement on the question of creation of the debt.  

Pursuant to a September 2003 Remand, a statement of the case 
(SOC) was furnished to the veteran at his Pennsylvania 
address on March 31, 2004.  Shortly after the mailing of this 
SOC, the veteran informed the RO&IC that he was relocating to 
Florida; he provided a new address.  As it was not clear 
whether the veteran received a copy of the March 2004 SOC, a 
copy of the SOC was mailed to the veteran at his address of 
record in Florida in April 2005.  The evidence does not show 
that the veteran has submitted a substantive appeal of this 
decision.  See 38 C.F.R. § 20.200 (An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.)  Accordingly, the Board has concluded 
that the veteran is not seeking appellate review with respect 
to this matter.    

Review of the evidentiary record indicates that the assessed 
overpayment has been recouped.  However, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will 
consider the entire overpayment in the calculated amount of 
$1556.41.


FINDINGS OF FACT

1.  In May 1999, the veteran was paid Chapter 31 vocational 
rehabilitation subsistence allowance for attendance at CHI 
Institute during the period from March 21, 1999, to March 31, 
2000.  

2.  An overpayment in the calculated amount of $1556.41 was 
created because the veteran received a VA subsistence 
allowance for the period subsequent to his withdrawal from 
courses.

3.  The overpayment of education benefits was not due to the 
veteran's fraud, misrepresentation or bad faith.

4.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.

7.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.



CONCLUSION OF LAW

Recovery of the overpayment of VA rehabilitation subsistence 
allowance, in the calculated amount of $1556.41, would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  These changes are not applicable to 
claims such as the one decided here.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by the VCAA).


Factual Background

The veteran was awarded Subsistence Allowance benefits for 
the period from March 1999 to September 2000 as a full-time 
student at CHI Institute.  

In August 1999 the veteran contacted his Case Manager to 
request withdrawal from his VA training program due to 
difficulties with the course work and labs.  He reported that 
his service-connected left knee and left hip disabilities 
were causing him stress and problems.  He was asked to think 
about the problem and to contact his case manager at a later 
date with his decision.  The veteran was to be placed in an 
interrupted  status; however, this was not completed until 
December 1999.  As a result, the veteran was paid in error 
from September 1999 through November 1999.  This resulted in 
an overpayment of $1556.41.  

The veteran was informed of the overpayment by letter in 
December 1999.  In response, he submitted a Financial Status 
Report showing that his monthly income consisted solely of 
his VA disability compensation in the amount of $312.  His 
monthly expenses totaled $1426 and included $300 in housing 
expenses, $600 in food, $73 in utilities, $127 in phone 
expenses, $276 for a car payment, and $50 for car insurance.  
He also had past due child support expenses of $4800.  He 
also reported that he was unable to work due to an automobile 
accident in December 1999.  

In a Financial Status Report dated in July 2000, the veteran 
again reported monthly income in the amount of $312.  
However, his monthly expenses had decreased to $465.56.  This 
consisted of a $274.96 car payment, $5 in phone expenses, 
$102 for gas for his car, $52 in car insurance, $12 for 
"state inspection," and $19.60 in other expenses.  This 
resulted in a monthly deficit of $153.56.  He reported that 
he stayed with either his mother or girlfriend and that they 
paid for his household expenses.  He was also receiving loans 
from family members until he receives his insurance 
settlement.  

During his hearing before the Board in August 2001, the 
veteran asserted that administrative error on the part of VA 
created the overpayment of educational benefits.  He reported 
that his monthly income was $320 a month.  He also reported 
that he was able to "scape up a couple of hundred" dollars 
a month performing odd jobs such as mowing grass.  He also 
earned money driving a truck if his leg was "up to it."  In 
a good month, he had a total income of $520.  Without 
considering clothing, shaving, hygiene, and other 
incidentals, his monthly expenses were about $445.  This 
included a $268 car payment, $52 for insurance, $15 for his 
phone bill, and $120 for food.  He also was supposed to pay 
$200 a month in child support.   

In an August 2001 Financial Status Report, the veteran 
reported $1200 a month in income with $820 in expenses.  

In September 2005, the veteran completed another Financial 
Status Report.  He reported that his monthly income was $980 
($660 from Social Security and $320 from VA).  His monthly 
expenses were $787 ($427 for a car payment, $150 for food, 
$100 for utilities, $75 for phone and television, and $40 for 
housing).  He had $30 to $50 in the bank and $20 in cash on 
hand.   


Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:           1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the Committee 
found bad faith on the part of the veteran due to inconstant 
reports on his financial situation.  The Board disagrees with 
that preliminary finding and finds that his actions did not 
represent intentional behavior to obtain Government benefits 
to which he was not entitled, which is necessary for a 
finding of fraud, misrepresentation or bad faith.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the debtor had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that the overpayment was due solely on the part of 
administrative error on the part of VA.  In particular, the 
debt was created as a result of an oversight by his case 
manager.  As discussed above, the veteran failed to perfect 
an appeal of the decision of the RO&IC that the overpayment 
was properly created based on governing VA regulations.  

However, although VA may bear some fault in this regard, the 
veteran's degree of fault in failing to notify VA that he had 
been in receipt of subsistence allowance following his 
termination of his vocational rehabilitation program is more 
significant.  Following his approval for vocational 
rehabilitation benefits, the veteran signed a debt prevention 
letter in February 1999 agreeing to report all changes in a 
timely manner.  He was informed that VA would reduce or 
terminate benefit following a change in his enrollment.  In 
the present case, while the veteran's case manager did not 
timely suspend the payment of subsistence allowance, the 
veteran received VA subsistence allowance for the period 
subsequent to his withdrawal that he was not entitled to.  
The veteran did not return to VA the amount of subsistence 
allowance benefits not due him and did not inform his case 
manager or VA that he was receiving benefits after 
withdrawing from his training.  Consequently, the Board finds 
that the veteran is substantially at fault for the creation 
of the overpayment.

However, fault is not the only criterion to determine whether 
it would be against equity and good conscience to recover the 
overpayment.  The Board finds recovery of the overpayment 
would not defeat the original purpose of the benefit by 
nullifying the objective for which it was intended.  The 
benefits were intended to allow the veteran to obtain an 
education which he did not do during the time that he was 
receiving the benefits at issue.  The failure of the 
Government to insist on its right to repayment of the debt 
would result in his unjust enrichment at the expense of 
taxpayers because the veteran received benefits without 
having to attend his courses.  There is also no evidence that 
the veteran's reliance on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

Another element for consideration is whether the veteran 
would be subject to undue hardship if a waiver of the debt at 
issue is denied.  In this regard, the Board notes that the 
evidence suggests that the overpayment has been completely 
recovered.  However, there is no legal requirement that the 
claimant must have an outstanding debt which is unrecovered 
by the Government in order to apply for waiver of recovery of 
an overpayment of benefits.  However, the fact that the debt 
in question has already been recouped may be a factor that VA 
considers in determining whether collection of the debt would 
be against "equity and good conscience."  Franklin, at 193.  

The Board notes that the most current financial statement 
shows that the veteran's current income exceeds his expenses 
by nearly $200.  This includes a consumer loan payment to 
Suntrust in the amount of $427 for a car payment.  The Board 
notes that the veteran's monthly automobile payment increased 
at some point between August 2001 and September 2005 from 
approximately $275 to $427.  This payment expense does not 
constitute a basic necessity.  The veteran's debts to the 
government must be given the same consideration as other 
debts.  The Board concludes that he is capable of repaying 
the amount of overpayment and collection of such overpayment 
would not deprive him of the basic necessities of life, such 
food, clothing, warmth, and shelter.  

In light of the foregoing, the Board is unable to conclude 
that the veteran or his family would be deprived of life's 
basic necessities and that collection of the indebtedness in 
the amount of $1556.41 would subject them to undue financial 
hardship.  Based on these considerations, the Board concludes 
that waiver of recovery of the overpayment of the Chapter 31 
vocational rehabilitation assistance is not warranted.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



							(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation subsistence allowance, in the 
calculated amount of $1556.41, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


